DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 15, 2021.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0011910 A1 to Lockwood et al. (herein after “Lockwood et al. publication").
As to claims 1, 9 and 17,
the Lockwood et al. publication discloses a computer system comprising: 
a processor (see ¶54 and Fig. 2); and 
a non-transitory computer-readable storage medium storing instructions for restricting navigation of a vehicle via interactions with a remote server (see ¶74 for a non-transitory computer-readable storage medium that stores instructions, and see ¶139, where “the event [which is associated with the path and considered part of a computer system] may include an operational rule preventing completion of a portion of the path” is considered instructions restricting navigation of a vehicle (Emphasis added); see also ¶51, ¶52 and Fig. 2, where “the teleoperations system 148” operates similar to a remote server), the instructions when executed by the processor causing the processor to perform steps comprising: 
storing, at a policy database, a set of policies specifying rules constraining permissible geographic regions where the vehicle is permitted to navigate (see ¶139, where “the event”, which is associated with the path of travel of the driverless vehicle and considered part of a computer system, is considered to include a database for storing a set of policies specifying operational rules constraining permissible geographic regions where the vehicle is permitted to navigate); 
obtaining, from the vehicle, first input data relating to a first state of the vehicle at a first time while the vehicle is controlled by an autonomous drive system of the vehicle (see ¶27, where “[the] driverless vehicle include[es] a vehicle controller . . . receiving, at the driverless vehicle, sensor data from one or more sensors associated with the driverless vehicle, wherein the sensor data is related to operation of the driverless vehicle” is considered first input data relating to a first state of the vehicle at a first time while the vehicle is controlled by an autonomous drive system of the vehicle)(Emphasis added); 
determining, by a processor, a first set of one or more applicable policies from the set of policies that apply to the vehicle based on the obtained first state of the vehicle (see ¶29, where “the request [from the driverless vehicle] may be inferred and/or determined by the teleoperations system based at least in part on, for example, the sensor data and/or other information associated with the driverless vehicle)” (Emphasis added); 
responsive to detecting that the vehicle is within a threshold distance of restricted geographic region specified by the first set of one or more applicable policies, establishing a teleoperation session in which an artificial intelligence agent executing on a remote server receives sensor data from the vehicle over a network and generates teleoperation controls to remotely control navigation of the vehicle based on the sensor data and the one or more applicable policies (see ¶52, where “the teleoperations system 148 . . . may be computer systems leveraging artificial intelligence, machine learning, and/or other decision making strategies”; see also ¶27, ¶29 and ¶139); 
transmitting, by the remote server over the network, the teleoperation controls to the vehicle to control navigation of the vehicle during the teleoperation session (see Abstract for “transmitting teleoperations signals to the driverless vehicle”; see ¶31, where “teleoperations system may also include a teleoperations transmitter configured to send teleoperations signals to the driverless vehicle”; see also ¶32, ¶34 and ¶40 for sending teleoperations signals, via a teleoperations transmitter, to the driverless vehicle); and 
responsive to detecting that the vehicle is outside the threshold distance of the restricted region, terminating the teleoperation session and restoring control of the vehicle to the autonomous drive system of the vehicle (see ¶26, where “guidance, including instructions, proposed actions or maneuvers for the evaluation and/or execution by the driverless vehicle, and/or information to assist the driverless vehicle past the area associated with the event” implies restoring control of the vehicle to the autonomous drive system of the vehicle).

As to claims 6 and 14,
the Lockwood et al. publication is considered to disclose the state of the vehicle comprising at least one of: location of the vehicle, a speed of the vehicle, a capability of the vehicle, and environmental conditions in a vicinity of the vehicle. (See ¶27, where “[the] driverless vehicle include[es] a vehicle controller . . . receiving, at the driverless vehicle, sensor data from one or more sensors associated with the driverless vehicle, wherein the sensor data is related to operation of the driverless vehicle” such as a speed of the vehicle; see also ¶57 for a location of the vehicle and environmental conditions in a vicinity of the vehicle.)(Emphasis added)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 7 – 8, 10 – 13, 15 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Lockwood et al. publication in view of U.S. Patent No. 10,053,088 B1 to Askeland (herein after "Askeland patent").
As to claims 2 – 4, 7 – 8, 10 – 12, 15 – 16 and 18 – 20,
the Lockwood et al. publication discloses the invention substantially as claimed, except for 
storing the set of polices comprising: storing an occupant-based policy that constrains navigation of the vehicle based in part on an identity of one or more occupants of the vehicle; and 
storing the set of policies comprise: storing a cargo-based policy that constrains navigation of the vehicle based in part on an identification of one or more items being transported by the vehicle.
Storing occupant-based and cargo-based policies that constrains navigation of the vehicle based in part on an identification of one or more occupants or items of the vehicle is old and well known as demonstrated and suggested by the Askeland patent.  (See Col. 2, lns 15 – 62.)  Applicant should also note that merely storing different policies that constrains or regulate navigation of the vehicle is not only well known but within the skill of the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lockwood et al. publication to store occupant-based and cargo-based policies that constrains navigation of the vehicle based in part on an identification of one or more occupants or items of the vehicle, as suggested by the Askeland patent, in order to facilitate navigation of the driverless vehicle.

 As to claims 5 and 13,
the Lockwood et al. publication is considered to disclose communicating with an administrator server via an application programming interface that enables an administrator to create or update an administrator-generated policy; and storing the administrator-generated policy. (See ¶52 for “human teleoperators located at a teleoperations center 152” which implicitly an administrator server via an application programming interface that enables an administrator to create or update an administrator-generated policy; and storing the administrator-generated policy.)


 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 18 of U.S. Patent No. 11,176,831 (herein after “U.S. Patent No. ‘831”) in view of the Lockwood et al. publication. 
As to claims 1, 9 and 17,
U.S. Patent No. ‘831 discloses the invention substantially as claimed, except for 
 responsive to detecting that the vehicle is within a threshold distance of restricted geographic region specified by the first set of one or more applicable policies, establishing a teleoperation session in which an artificial intelligence agent executing on a remote server receives sensor data from the vehicle over a network and generates teleoperation controls to remotely control navigation of the vehicle based on the sensor data and the one or more applicable policies.
The Lockwood et al. publication, however, discloses that “the teleoperations system 148 . . . may be computer systems leveraging artificial intelligence, machine learning, and/or other decision making strategies”.  (See ¶52; see also ¶27, ¶29 and ¶139.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. ‘831 to establish a teleoperation session in which an artificial intelligence agent executing on a remote server receives sensor data from the vehicle over a network and generates teleoperation controls to remotely control navigation of the vehicle based on the sensor data and the one or more applicable policies, as taught by the Lockwood et al. publication, in order to facilitate navigation of the driverless vehicle.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666